Exhibit 10.19

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
(this “Amendment”) dated as of April 17, 2013, among HHR EURO II GP B.V. (as
successor-in-interest to HST GP EURO B.V.), a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) with its
corporate seat in Amsterdam, the Netherlands (the “GP”), HST LP EURO B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) with its corporate seat in Amsterdam, the Netherlands (“HST
LP I”), HST Euro II LP B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) with its corporate seat in
Amsterdam, the Netherlands (“HST LP II”), APG Strategic Real Estate Pool N.V., a
public company with limited liability (naamloze vennootschap) organized under
the laws of the Netherlands, with its corporate seat in Amsterdam, the
Netherlands (“APG”), and Jasmine Hotels Private Limited, a Singapore company
limited by shares (“JHPL”).

RECITALS:

A. The GP, HST LP I, HST LP II, APG and JHPL are parties to the Fourth Amended
and Restated Agreement of Limited Partnership dated as of June 27, 2011 (as may
be amended, modified and supplemented and in effect from time to time, being
herein called the “Agreement”; and, except as otherwise herein expressly
provided, all capitalized terms used herein shall have the meaning assigned to
such terms in the Agreement).

B. The parties to the Agreement desire to amend the Agreement in order to among
other things increase the Capital Commitments, of the applicable Partners, to
Fund I pro rata by an aggregate principal amount of €150,000,000 (the
“Additional Fund I Capital”), as more particularly set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto unanimously consent to and
agree as follows:

SECTION 1. Waiver of Meeting of Partners. The Partners hereby, to the extent
applicable, waive, and give unanimous consent to waive, the requirements under
Sections 2.08(b) and 2.08(c) of the Agreement in connection with the matters
described in this Amendment.

SECTION 2. Modifications to the Agreement.

 

  (a) Section 2.12(b) of the Agreement shall be amended to replace “February 15”
with “February 28”.

 

  (b)

Section 2.12(f) of the Agreement shall be amended to replace “March 31st” with
“May 31st”.



--------------------------------------------------------------------------------

  (c) Schedule A-1 to the Agreement shall be amended and restated to read in its
entirety as Exhibit A attached hereto.

 

  (d) The definition of “Commitment Period” shall be amended to replace “May 3,
2013” with “December 31, 2015”.

 

  (e) Section 8.01(d)(iii) of the Agreement shall be amended and restated in its
entirety to read as follows:

“be limited to the sum of (x) the liquid assets of the Partnership, plus
(y) prior to the completion of the winding up of the Partnership pursuant to
Article 9, the amount of all Partners’ aggregate Available Capital Commitments,
provided that if the sum of (x) and (y) above is insufficient to fulfill the
Partnership’s obligations under this Article 8, the General Partner may, in its
discretion, seek to satisfy such obligation out of the assets of a Partnership
Investment.”

 

  (f) Schedule C of the Agreement shall be amended to replace all instances of

“Elsinore House, Unit 1B/1C

77 Fulham Palace Road

London W6 8JA”

with

“Egyptian House

170-173 Piccadilly

London W1J 9EJ”.

SECTION 3. Effect of Additional Fund I Capital on certain sections of the
Agreement. Notwithstanding anything to the contrary contained in this Amendment,
or in the Agreement, the Additional Fund I Capital shall not constitute
(x) Capital Commitments or (y) Available Capital Commitments with respect to
(a) Section 3.01(a) of the Agreement or (b) the definition of Full Investment
Date.

SECTION 4. Fund I Distributions. For the avoidance of doubt, the General Partner
shall not have the right to recall any distributions made to any Partner with
respect to Fund I.

SECTION 5. Miscellaneous.

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE NETHERLANDS. Each of the parties hereto
irrevocably agrees that the courts of the Netherlands shall have exclusive
jurisdiction to hear and determine any suit, action or proceedings, and to
settle any disputes which may arise out of or in connection with this Amendment
and, for such purposes, irrevocably submits to the jurisdiction of such courts.
Each of the parties irrevocably waives any objection which it might now or
hereafter have to the courts of the Netherlands being nominated as the forum to
hear and determine any such suit, action or proceedings and to settle any such
disputes and agrees not to claim that any such court is not a convenient or
appropriate forum.

 

2



--------------------------------------------------------------------------------

Nothing contained in this clause shall affect the right of the Partners to serve
process in any manner permitted by law or to bring proceedings in any other
jurisdiction for the purpose of the enforcement of any judgment or settlement.

(b) Amendments, Etc. The terms of Section 11.01 of the Agreement shall apply
mutatis mutandis to this Amendment.

(c) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of the parties hereto.

(d) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

(f) Severability. If it shall be determined by a court of competent jurisdiction
that any provision or wording of this Amendment shall be invalid or
unenforceable under Dutch law, such invalidity or unenforceability shall not
invalidate the entire Amendment, in which case this Amendment shall be construed
so as to limit any term or provision so as to make it enforceable or valid
within the requirements of applicable law, and, in the event such term or
provision cannot be so limited, this Amendment shall be construed to omit such
invalid or unenforceable provisions.

(g) Certain Matters Relating to Partners. Each Partner represents and warrants
that (i) the execution and performance by such Partner of this Amendment and the
consummation of the transactions contemplated hereby are within such
Partner’s powers and have been duly authorized by all necessary action on the
part of such Partner, (ii) this Amendment constitutes a valid and binding
agreement of such Partner, (iii) the execution and performance by such Partner
of this Amendment require no action by or in respect of, or filing with, any
governmental authority, and (iv) the execution and performance by such
Partner of this Amendment will not violate the organizational documents of such
Partner or violate applicable law.

(h) Effect. This Amendment shall enter into effect upon the execution of this
Amendment by all Partners.

[Signature Page Follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

HHR Euro II GP B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) with its corporate seat in
Amsterdam, The Netherlands, as General Partner Managing Director “A”: By:  

/s/ Jeffrey S. Clark

Name:   Jeffrey S. Clark Managing Director “B”: By:  

/s/ L. F. M. Heine

Name:   L. F. M. Heine HST LP EURO B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) with its
corporate seat in Amsterdam, The Netherlands, as a Limited Partner Managing
Director “A”: By:  

/s/ Jeffrey S. Clark

Name:   Jeffrey S. Clark Managing Director “B”: By:  

/s/ L. F. M. Heine

Name:   L. F. M. Heine



--------------------------------------------------------------------------------

HST EURO II LP B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) with its corporate seat in
Amsterdam, The Netherlands, as a Limited Partner Managing Director “A”: By:  

/s/ Jeffrey S. Clark

Name:   Jeffrey S. Clark Managing Director “B”: By:  

/s/ L. F. M. Heine

Name:   L. F. M. Heine



--------------------------------------------------------------------------------

APG Strategic Real Estate Pool N.V., a Dutch public limited liability company
(naamloze vennootschap), as a Limited Partner By:  

/s/ E. J. Spoeider

Name:   E. J. Spoeider Title:   Authorized Signatory By:  

/s/ M. DeWit

Name:   M. DeWit Title:   Authorized Signatory



--------------------------------------------------------------------------------

JASMINE HOTELS PRIVATE LIMITED, a Singapore private company limited by shares,
as a Limited Partner By:  

/s/ Lim Yoke Peng

Name:   Lim Yoke Peng Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE A-1

CAPITAL COMMITMENTS OF LIMITED PARTNERS (Fund I)1

 

     Commitment as of
March 24, 2006
(in U.S. Dollars
and Euros)2   Total
Commitment
prior to April  17,
2013
(in Euros)    Additional
commitment
as of April 17,
2013
(in Euros)    Total
Commitment
as of April 17,
2013
(in Euros)    Commitment
Percentage  

APG

   U.S.$ 44,322,484


€ 37,089,944

  € 107,532,615    € 29,853,000    € 137,385,615      19.902 % 

JHPL

   U.S. $ 105,905,187


€ 88,623,587

  € 259,343,478    € 71,997,000    € 331,340,478      47.998 % 

Host

   U.S.$ 70,800,0713


€ 59,246,922

  € 172,912,995    € 48,003,000    € 220,915,995      32.002 % 

CAPITAL COMMITMENT OF GENERAL PARTNER

 

     Commitment as of
March 24, 2006
(in U.S. Dollars
and Euros)    Total
Commitment
prior to April  17,
2013
(in Euros)    Additional
commitment
as of April 17,
2013
(in Euros)    Total
Commitment
as of April 17,
2013
(in Euros)    Commitment
Percentage  

General Partner

   U.S. $ 222,481


€ 186,177

   € 529,222    € 147,000    € 676,222      0.098 % 

 

1  APG, JHPL and Host contributed to the Partnership the Coop Note. Because such
contribution was a Capital Contribution, a portion of each such Partner’s
Commitment increased accordingly as follows: €2,101,494 with respect to APG,
€7,423,871 with respect to JHPL, €4,498,900 with respect to Host. Each Partner’s
Total Commitment and Commitment Percentage are as set forth in this Schedule A
after giving effect to such contribution of the Coop Note.

2  The value in Euros of U.S. Dollar-denominated Capital Commitments of any
Partner was calculated using an exchange rate of €1 to U.S.$ 1.195 pursuant to
Section 5.02(a) of the Original Partnership Agreement.

3  This amount includes the contribution on May 1, 2006 of (x) Sheraton Warsaw
Hotel & Towers (through a contribution of the shares of HHR Warsaw B.V.) and
(y) the loan agreement dated July 12, 2001 of Sheraton Warsaw Hotel Sp. Z.o.o.
to Starwood Finance Europe Limited in the remaining aggregate principal amount
of €6,800,000, in exchange for a capital account equal to the value listed in
Schedule B for such hotel, plus the net asset value of HHR Warsaw B.V. deemed to
be €18,151 or U.S. $ 21,690 (based on a foreign currency exchange rate of € 1 to
U.S. $ 1.195).